Citation Nr: 1815410	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-27 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for condyloma acuminate.

2.  Entitlement to service connection for dermatophytosis.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for heart disability.

6.  Entitlement to total evaluation based on individual unemployability due to service-connected disability (TDIU) prior to May 25, 2017.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He served in the Republic of Vietnam from July 29, 1968, to July 28, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

It is noted that a 100% schedular evaluation has been effective from May 25, 2017.  It is well-established that a schedular 100% rating means that a veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  However, because the 100% schedular evaluation does not include the entire appeal period for TDIU, the issue of TDIU prior to May 25, 2017, remains before the Board.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  Therefore, the issue has been reframed.

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for appropriate action.



FINDINGS OF FACT

1.  In a May 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issue of entitlement to a compensable evaluation for condyloma acuminate.

2.  In a May 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issue of entitlement to service connection for dermatophytosis.

3.  Bilateral hearing loss disability is attributable to service.

4.  Hypertension is aggravated by service-connected diabetes and diabetic nephropathy.

5.  Heart disability is not attributable to service; the Veteran does not have ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable evaluation for condyloma acuminate have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for dermatophytosis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for heart disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims - Condyloma and Dermatophytosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a May 2016 written statement, the Veteran indicated that he sought to withdraw the claims of entitlement to a compensable evaluation for condyloma acuminate and service-connection for dermatophytosis.  See VA Form 21-4138 (May 2016).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

II.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Hypertension, cardiovascular disease, and sensorineural hearing loss disability shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated).

Bilateral Hearing Loss Disability

The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Having carefully considered the evidence of record, the Board finds that the evidence is roughly in equipoise on the matter of entitlement to service connection for bilateral hearing loss disability.  Therefore, the claim is granted.

The Veteran is a combat veteran that served in Vietnam.  He had normal hearing on pre-induction examination dated in October 1967 and some hearing loss at one frequency tested during his service separation examination in January 1970-otherwise normal findings.  Notably, service separation examination did not include findings for 3000 Hertz.  There are two medical opinions in this matter, which reach different conclusions.

A December 2010 private medical opinion reflects that the Veteran's noise exposure in service "is more probable than not the cause of his hearing loss problem."  The opinion appears to be predicated on the physician's medical expertise and the medical history provided by the Veteran.  See Medical Treatment Record - Non-Government Facility (November 2010).  In contrast, a June 2011 VA medical opinion reflects that hearing disability is less likely than not related to service because hearing was normal at both induction and separation examinations.  The examiner indicated that age was a factor to be considered; however, the examiner did not relate the disability shown to age or discuss its influence here, if any.  The examiner also did not acknowledge the 25 decibel loss at 500 Hertz shown on service separation or the absence of findings for testing at 3000 Hertz.  It is well- established that the threshold for normal hearing is from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C. § 1154.  

Weighing the evidence of record, the Board finds that it is fairly evenly balance both for and against the claim.  Accordingly, as the benefit of any doubt is afforded the claimant, the claim is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Hypertension

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the claim of service-connection for hypertension.  Hypertension is not shown in service or within the initial post separation year.  Furthermore, hypertension is not a disability presumptively associated with herbicide exposure and competent evidence has not been received showing that hypertension is related to the Veteran's presumed herbicide exposure in service.  38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, competent evidence has been received showing that hypertension is worsened (aggravated) by service-connected diabetes mellitus and diabetic nephropathy.  An August 2016 VA medical opinion reflects that "service connected diabetes and kidney condition has contributed to worsening of his hypertension which required medication changes.  The baseline can be described as better blood pressure control prior to elevation of microalbumin."  See C&P Exam (August 2016).

Accordingly, the claim is granted on a secondary basis under 38 C.F.R. § 3.310(b).

Heart Disability

The Veteran argues that he has heart disability associated with herbicide exposure.  The Board notes that ischemic heart disease is recognized as a disability associated with certain herbicide agents and is among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for heart disability.  A heart disability is not shown in service or within the initial post separation year.  Although the evidence establishes the existence of congestive heart failure (CHF), this is a non-ischemic heart disability and, thus, it is not a disability presumptively associated with herbicide exposure.  Lastly, the more persuasive evidence does not show that the Veteran's heart disability is related to service, including herbicide exposure in service.

STRs reflect normal clinical findings on service separation in January 1970 and the Veteran denied a history of heart trouble.  Abnormal cardiac pathology is first documented decades after service separation around 2003, and VA r received the Veteran's heart disability claim years later in December 2009.  See Medical Treatment Record - Government Facility (July 2003) and (September 2003); see also VA Form 21-526 (December 2009).  Report of VA heart examination dated in September 2012 reflects a diagnosis for CHF and that this does not qualify within the accepted medical definition of ischemic heart disease.

The Board has considered a letter dated in December 2010 from a private physician.  This letter reflects, by history, that the Veteran had had myocardial infarction due to ischemic heart disease.  The physician stated that "It is known that ischemic heart disease is related to this herbicide exposure" and she requested that VA evaluate the Veteran as "it is more probable than not that his heart condition is service connected."  See Medical Treatment Record - Non-Government Facility (December 2010).  The Board finds that this medical statement has little probative value because it is not accompanied by an evaluation of whether the Veteran has ischemic heart disease (or any heart condition) and appears entirely predicated on history as provided by the Veteran.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  Also, there is no indication that the physician reviewed any pertinent medical records.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).

Also, the Veteran's opinion that he has ischemic heart disease or any other heart disorder attributable to service including herbicide exposure has no probative value as he lacks the requisite medical expertise to formulate competent opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board assigns greater probative value to the January 1970 normal service separation examination and the September 2012 VA examination report because they were prepared after examination of the Veteran.  Also, the 2012 VA examination report reflects a review of the claims file to include diagnostic studies, which corroborate the conclusion that the Veteran does not have ischemic heart disease.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

The claim of entitlement to a compensable evaluation for condyloma acuminate is dismissed.

The claim of entitlement to service connection for dermatophytosis is dismissed.

Service connection for bilateral hearing loss disability is granted.

Service connection for hypertension is granted.

Service connection for heart disability is denied.


REMAND

To ensure due process of law, and in view of the grant of service connection for hearing loss and hypertension by the Board, the issue of entitlement to TDIU prior to May 25, 2017 is remanded to the AOJ for consideration in the first instance.

Accordingly, the matter is REMANDED for the following action:

After ensuring any necessary development has been completed, the AOJ should readjudicate the claim with consideration of the recent grants of service connection for hearing loss and hypertension.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


